United States District Court
District of Massachusetts

 

Malein Meas,
Petitioner,

Civil Action No.
16-12236-NMG

Vv.
Doug Demoura,

Respondent.

Nema ome eae eet ee eet Meet et et ee el

 

MEMORANDUM & ORDER
GORTON, J.

In March, 2008, a Middlesex County grand jury indicted
Malein Meas (“Meas” or “petitioner”) on one count of murder in
the first degree and one count of carrying a firearm without a
license. A jury trial was held in November, 2010, in Middlesex
County Superior Court (“the Trial Court”) and Meas was
ultimately convicted on the firearm charge and on the lesser-
included offense of second-degree murder. He was sentenced to
life imprisonment on the murder conviction and a concurrent term
of four to five years on the firearm conviction. He is
currently incarcerated at the Department of Correction

Institution in Concord, Massachusetts.
Following his convictions, Meas appealed and the
Massachusetts Appeals Court (“the Appeals Court”) affirmed. The
Supreme Judicial Court (“the SJC”) denied Meas’ application for
further appellate review. Thereafter, Meas filed the instant

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

I. Analysis

A. Legal Standard

To secure federal habeas corpus relief in the wake of the
Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
a petitioner must demonstrate that the “last reasoned state
court decision” in the case

resulted in a decision that was contrary to, or
involved an unreasonable application, of clearly
established Federal law, as determined by the Supreme
Court of the United States; or resulted in a decision
that was based on an unreasonable determination of the
facts in light of the evidence presented in the State
court proceeding.

28 U.S.C. § 2254(d); see also Janosky v. St. Amand, 594 F.3d 39,
47 (1st Cir. 2010) (“Because the [Supreme Judicial Court]
summarily denied further appellate review, we look to the last
reasoned state-court decision — in this case, the [Massachusetts
Appeals Court’s] rescript.”). Here, the last reasoned decision
of a state court is the decision of the Appeals Court affirming

Meas’ conviction. See id.
The United States Supreme Court has stated that the
“contrary to” and “unreasonable application” clauses of § 2254
have “independent meaning” thus providing two different avenues
for a petitioner to obtain relief. Williams v. Taylor, 529 U.S.
362, 405 (2000). A state court's adjudication will be “contrary
to” clearly established Supreme Court precedent if it either
“applies a rule that contradicts the governing law set forth” by
the Supreme Court or considers facts that are “materially
indistinguishable” from a Supreme Court decision and arrives at

a different conclusion. Id. at 405-06.

On the other hand, the decision of a state court will
constitute an “unreasonable application” of clearly established
Supreme Court precedent if it “identifies the correct governing
legal principle” from the Supreme Court but "unreasonably
applies that principle to the facts of the prisoner's case.” Id.
at 413. Consequently, a federal habeas court may not grant
relief simply because that court concludes in its independent
judgment that the decision of the state court applied clearly
established federal law erroneously or incorrectly. Id. at 411.
It must further conclude that such an application was

unreasonable. Id.

A reviewing federal habeas court “shall . . . presume[] to

be correct” factual determinations made by a state court unless
the petitioner can rebut that presumption by “clear and
convincing evidence.” 28 U.S.C. § 2254(e) (1); see also Cooper v.

Bergeron, 778 F.3d 294, 296 (lst Cir. 2015).

B. Application

Meas proffers two primary grounds in support of his
petition for habeas relief. First, he objects to the Trial
Court's refusal to “definitively rule” on his motion for a
required finding of not guilty. Second, he maintains that two
jury instructions violated his right to due process pursuant to
the Fourteenth Amendment to the United States Constitution. The
Commonwealth of Massachusetts responds that Meas is not entitled
to habeas relief because 1) the decision of the Appeals Court
was not contrary to or an unreasonable application of clearly
established Supreme Court precedent; 2) Meas’ petition presents
issues of state law not subject to habeas review; and 3) Meas

has not properly exhausted his claims.

1. Meas’ Motion for a Required Finding of Not Guilty
Meas submits that the Trial Court’s failure to render a
“definitive” ruling on his motion for a required finding of not
guilty 1) violated Mass. R. Crim. P. 25(a), 2) deprived him of
his right to have sufficient evidence presented against him and
3) forced him to decide whether to testify in his defense

without knowing if the Commonwealth possessed sufficient
evidence to support a conviction of first-degree murder. Meas’

arguments are uniformly unpersuasive.

As a preliminary matter, Meas fails to proffer any Supreme
Court precedent clearly establishing the rights he claims were
violated by the Trial Court. He asserts that the Trial Court
violated Mass. R. Crim. P. 25(a), which directs a trial court to
enter a finding of not guilty after the close of evidence
offered by either side if the evidence is insufficient as a
matter of law to sustain a conviction on the offense charged.
As the Appeals Court explained, however, “[t]he trial judge did
not reserve decision. On the record, the judge explicitly
denied the defendant’s motion.” Commonwealth v. Meas, No. 15-P-
710, 2016 WL 1728790, at *1 (Mass. App. Ct. 2016). Meas
mistakes his disagreement with the Trial Court’s ruling for a
violation of the rule. In any event, the failure of a state
court to follow a state court rule of criminal procedure is not
an appropriate subject for federal habeas review. Estelle v.
McGuire, 502 U.S. 62, 67 (1991) (reiterating that “federal

habeas corpus relief does not lie for errors of state law.”).

Meas separately complains that the Trial Court’s ruling
allowed the Commonwealth to conclude its case in chief without
sufficient evidence to establish guilt beyond a reasonable

doubt. Meas argues this is either contrary to or an
unreasonable application of In re Winship, 397 U.S. 358, 364

(1970) and Jackson v. Virginia, 443 U.S. 307, 319 (1979). In In

 

re Winship, the Supreme Court considered a juvenile adjudication
in which a state court was permitted to find guilt based upon a
preponderance of the evidence. 397 U.S. at 361. The Supreme
Court held that the Due Process Clause of the Fourteenth
Amendment requires that all criminal convictions be supported by
evidence proved beyond a reasonable doubt. Id. at 365. In
Jackson, the Supreme Court held that federal habeas courts must
ensure that criminal convictions meet the standard set in In re
Winship. Jackson, 443 U.S. at 318-19. In other words, a federal
habeas court should scrutinize underlying convictions to
determine whether “any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.”

Id. at 319 (emphasis in original).

Meas correctly recites Jackson’s holding but misconstrues
its application. Nothing in Jackson entitles a defendant to a
sufficiency finding at the close of the prosecution's case.
Jackson requires a reviewing court to scrutinize only whether
the evidence presented was such that any rational trier of fact
could have found the essential elements of the crime beyond a
reasonable doubt. See id. Furthermore, that the Trial Court and

Appeals Court cited Commonwealth v. Lattimore 378 Mass. 617
(1979) rather than Jackson is of no consequence because the

standards are equivalent. See Foxworth v. St. Amand, 570 F.3d

 

414, 426 (lst Cir. 2009) (noting that in Lattimore the SJC

applied the federal Jackson standard to the Commonwealth) .

Meas further submits that the trial judge’s failure to rule
on his motion for a required finding of not guilty further
violated his rights by forcing him to decide whether to testify
without knowing whether the Commonwealth had presented

sufficient evidence against him.

As noted by the Appeals Court, Meas raises a “novel theory”
when he claims that his decision to testify was affected by the
Trial Court’s failure to make a sufficiency finding and enter a
required finding of not guilty at the close of the

Commonwealth’s case. See Jenkins v. Bergeron, 824 F.3d 148, 153

 

(lst Cir. 2016) (“[T]he Supreme Court has never articulated the

standard for assessing whether a criminal defendant has validly

waived his right to testify or determined who has the burden of

production and proof under particular circumstances.”). Thus, a
violation, if one exists, is not in contravention of clearly

established Supreme Court precedent.

In any event, the Appeals Court was not unreasonable in
concluding that even if Meas has such a right, there was

sufficient evidence presented against him to meet the Jackson
standard. The standard of review for Jackson sufficiency claims
is deferential. See Parker v. Matthews, 567 U.S. 37, 40-41
(2012). It is met if the evidence presented against the
defendant at trial was such that any rational trier of fact
could have found the elements of the crime beyond a reasonable
doubt. Linton v. Saba, 812 F.3d 112, 123 (lst Cir. 2016). On
habeas review, a petitioner must meet a “twice-deferential”
standard by demonstrating that the decision of the reviewing

state court was “objectively unreasonable.” See id.

The Appeals Court determined sufficient evidence was
presented for the jury to conclude the following:

The defendant and [the victim] did not know each
other. In the early morning hours of January 20, 2008,
they both arrived at a 7-Eleven convenience store and
gasoline station in separate cars at approximately the
same time. The defendant got out of the car in which
he arrived. He looked at [the victim], who was still
seated in a different car, and asked, “What the fuck
are you looking at?” This upset [the victim]. The
defendant then walked into the convenience store. A
few minutes later, as the defendant left the store,
[the victim] got out of the car and hit or punched the
defendant in the face or head. There was evidence of a
broken beer bottle. The defendant said, “So you think
you're tough”, pulled a gun from his waistband, and
shot [the victim] three times. The three shots were
fired within a matter of seconds, during which time
the defendant chased [the victim] and [the victim]
attempted to run and duck behind a car. One of [the
victim's] wounds was described as a contact shot, ora
shot that was fired while the gun was either touching
[the victim] or within one inch of him.

Meas, 2016 WL 1728790 at *2 (footnotes omitted).
Meas challenges only the Trial Court’s denial of his motion
for a required finding of not guilty with respect to the
deliberate premeditation element of the first-degree murder
charge. Deliberate premeditation means that the decision of the
defendant to kill “was the product of cool reflection.”

Commonwealth v. Gambora, 933 N.E.2d 50, 64 (2010). Such “cool

 

reflection” does not require a particular period of time anda
“plan to murder may be formed in seconds.” Id. As found by the
Appeals Court, Meas’ statement “So you think you’re tough” is
relevant to assessing his state of mind and supports a finding
of cool reflection. Similarly, the fact that the victim
attempted to flee and Meas proceeded to fire multiple shots in
rapid succession at close range further supports a finding of
premeditation. See Meas, 2016 WL 1728790 at * 3 (holding that
the “[p]lacement of the fatal wound, fired at close range into
the victim’s chest would also support a finding of deliberate

premeditation”) .

Accordingly, the Appeals Court’s decision was neither
contrary to, nor an unreasonable application of, clearly
established Supreme Court precedent with respect to the denial
of Meas’ motion for a required finding of not guilty at the

close of the prosecution’s case.
2. Jury Instructions

Meas proposed two jury instructions supporting his theory
that he acted in self-defense after being struck in the head
with a beer bottle by the victim. He first proposed that the
trial judge instruct the jury that should they find that the
first shot fired by Meas killed the victim, any subsequent shots
should be disregarded. Meas also asked the trial judge to
instruct the jury that a beer bottle may be considered a
dangerous weapon. The Trial Court denied Meas’ requests and

that ruling was affirmed by the Appeals Court.

Meas contends that the Trial Court’s rejection of his
proposed instructions violated his right to due process. The
Commonwealth responds that Meas’ claims either present issues of

state law not subject to habeas review or are unexhausted.

A federal habeas court must accept the rulings of a state

court on state law issues. Rodriguez v. Spencer, 412 F.3d 29, 37

 

(lst Cir. 2005) (quoting Estelle, 502 U.S. at 67). For that
reason, improper jury instructions seldom form the basis for
habeas relief. Hardy v. Maloney, 909 F.3d 494, 499 (1st Cir.
2018) (quoting Niziolek v. Ashe, 694 F.2d 282, 290 (1st Cir.
1982)). It is not enough that a jury instruction be deemed
“undesirable, erroneous, . . . universally condemned” or

noncompliant with state model instructions. Gaines v. Matesanz,

 

-10-
272 F. Supp. 2d 121, 131 (D. Mass. 2003) (quoting Cupp v.
Naughten, 414 U.S. 141, 146 (1973) (internal quotation marks
omitted)); see also Estelle, 502 U.S. at 71. Federal habeas
relief is proper only when an instruction is deemed so erroneous
that it violates a criminal defendant’s federal right to due
process pursuant to the Due Process Clause of the Fourteenth
Amendment. Niziolek, 694 F.2d at 287 (“Of course, state trial
errors that render a fair trial impossible will be cognizable in
federal habeas corpus, because such errors violate the due
process clause.”). Individual instructions must be examined in
the context of the whole jury charge rather than in isolation
and petitioner must show “the ailing instruction by itself so
infected the entire trial that the resulting conviction violates
due process.” Estelle, 502 U.S. at 72 (quoting Cupp, 414 U.S. at

147,

Preliminarily, the Appeals Court concluded that the Trial
Court’s jury instructions “adequately and accurately reflected
the law” and were compliant with the Massachusetts Model Jury
Instructions on Homicide (1999). Furthermore, Meas was
permitted to present his theories of what constitutes a deadly
weapon and self-defense to the jury throughout the proceedings.

The trial judge even gave a supplemental instruction emphasizing

-11-
the jury’s obligation to look at all the evidence, “including

any weapon that either party may have brought to the fight.”

Even if Meas could establish a due process violation, he is
not entitled to habeas relief because he failed properly to
exhaust his claim. A habeas petitioner seeking relief pursuant
to § 2254 must first exhaust all claims by presenting them to a
state court. § 2254(c) (“An applicant shall not be deemed to have
exhausted the remedies available in the courts of the State,
within the meaning of this section, if he has the right under
the law of the State to raise, by any available procedure, the

question presented.”).

Meas submits that his claim of error regarding jury
instructions was “federalized” by virtue of his submissions to
the Appeals Court. A detailed review of those submissions
reveals, however, only a vague reference to the federal claim

Meas now presses on habeas review.

To avoid dismissal for failure to exhaust, a petitioner
must do more than merely “scatter[] some makeshift needles in
the haystack of the state court record.” Nadworny v. Fair, 872
F.2d 1093, 1098 (ist Cir. 1989). The onus is on the petitioner
to alert the “[state court] to the claim’s federal quality and

approximate contours.” Id.

-12-
The pleadings filed by Meas reveal little, if any,
instruction to the Appeals Court on the federal nature of his
claim. His citations are insufficient to put a reasonable
jurist on notice and he effectively left the Appeals Court to
sift through his pleadings unaided to identify due process
violations not “face-up and squarely” presented. Martens v.

Shannon, 836 F.2d 715, 717 (lst Cir. 1988).

The Appeals Court’s examination of the jury instructions
was limited to whether the instructions violated Massachusetts
law. Specifically, the Appeals Court confirmed that the jury
instructions followed Massachusetts law and clarified that Meas
was not entitled to hand select instructions. Absent from the
Appeals Court’s opinion is any citation to federal authority.
Similarly, missing from petitioner’s submissions to the Appeals
Court is any reference to federal due process. Petitioner cites

a single federal case, United States v. Jones, 880 F.2d 55 (8th

 

Cir. 1989), which involves an instruction regarding inconsistent
witness testimony. Consequently, the occasional “needles” of
petitioner’s due process claim, if any, were far too scattered
to raise a federal claim in the Appeals Court. Accordingly,
petitioner’s claim is unexhausted and cannot form the basis for

federal habeas relief. See § 2254(b) (2).

-13-
ORDER

For the foregoing reasons, the petition of Malein Meas for
writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Docket No.

1) is DISMISSED.

So ordered.

Z(the Li Gren

Nathaniel M. Gorton
United States District Judge

Dated March /6 , 2020

-14-
